Citation Nr: 1825505	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-24 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence exists to reopen the claim for service connection for a left knee disability.

2.  Entitlement to service connection for left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to July 1996.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA). 

A Board hearing was held in January 2018.  A transcript is of record.

During the Board hearing, the undersigned took testimony on several issues, indicating that the Board reserved the right to determine jurisdiction over these issues going forward.  The Board took testimony on service connection for left knee, indicating that this was the only issue which had been certified to the Board.  The Board also took testimony on service connection for hearing loss, service connection for right knee disability, service connection for posttraumatic stress disorder, and service connection for a back condition, noting that the Veteran had entered a timely appeal as to these issues, but the AOJ had not certified the issues to the Board.  The Board further indicated willingness to hear testimony on the issues of increased rating for service-connected left ankle disability and an increased rating for a service-connected skin condition, although it was indicated that the Board likely does not have jurisdiction over either those issues.  

Upon careful review, the Board has determined not to adjudicate the issues not yet certified to the Board.  Deferred rating decisions, particularly in July 2017, reflect that the AOJ is still undertaking action as to procedural matters. 

The appeal as to the issue of service connection for a left knee disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In a July 1996 rating decision, the AOJ denied service connection for a left knee disability.  The Veteran was notified of that decision and of his appeal rights.  He did not appeal.  

2.  New and material evidence has been received since the July 1996 rating decision that denied service connection for left knee disability.


CONCLUSIONS OF LAW

1.  The July 1996 rating decision denying service connection for a left knee disability is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

2.  Evidence received since the July 1996 rating decision is new and material and the claim of entitlement to service connection for left knee disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for left knee disability.  The appeal is granted to that extent only.  




REMAND

The Veteran appeared for a VA examination in July 2017.  Degenerative arthritis of the left knee was found.  The Veteran reported an onset of pain in 1997, one year after service.  The examiner opined that the left knee disorder is less likely than not the result of the service-connected left ankle.  The examiner stated that: "Arthritis in one joint does not cause arthritis in another joint.  Medical literature does not support this.  A nexus has not been established."

The examiner did not address the possibility that the left knee was permanently aggravated by the left ankle, or that the left ankle impacts gait which then harms the left knee.  The examiner also did not opine as to direct service connection and likewise did not address the STRs which reflected in-service left knee pain.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any left knee disorder, to include degenerative arthritis.   The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.

(a)  Please state all left knee diagnoses, to include degenerative arthritis.  

(b)  For each left knee disability identified, please opine as to whether it is at least as likely as not (50 percent or greater probability) that the condition is etiologically related to the Veteran's active service.  

Please address the STRs which reflect in-service left knee pain.

(c)  The examiner should offer an opinion as to whether it is at least as likely as not that any service-connected disability caused OR permanently aggravated the Veteran's left knee disability.  

Please address the Veteran's contention that his left ankle altered his gait, harming his left knee.

The examiner must provide supporting rationale for his/her opinion(s).  This includes reference to lay or medical evidence contained in the claims file, if appropriate, or to known medical principles relied upon in forming his/her opinion. 

2.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issue of service connection for left knee disability.  If the benefit sought on appeal is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


